DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 24 Jan. 2022 has been entered. 
Claims 7-15 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group III, claims 7-15, and S. albus as the species of actinomycete bacteria, ivermectin as the species of compound, eGFP as the species of reporter gene and S. erythraea as the species of second bacteria in the reply filed on 24 Jan. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In the interest of compact prosecution, the species election requirement is hereby withdrawn.  
Claims 7-15 are considered here.

Claim Objections
Claims 7-15 are is objected to because of the following informalities:  
Claim 7 should be amended as follows: “… has increased by more than a threshold amount …”
Claim 11 should be amended as follows: “… wherein the at least one reporter gene …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “lowly-expressed”.  The term “lowly” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, one of ordinary skill would not be able to reasonably ascertain which gene clusters fall within the scope of the claimed method.
Claim 1 further recites the term “targeted gene cluster”.  It is unclear whether the term “targeted gene cluster” refers to the “at least one gene cluster that is silent or lowly-expressed” or some other gene cluster.  
The above rejections can be overcome by amending as follows:
“wherein the bacterial cell  that is silent or lowly-expressed fused to at least one reporter gene at a neutral site or the promoter fused to at least one reporter gene at a site within the targeted gene cluster”.
Claim 12 recites “wherein the neutral site it attB, or the site within a targeted gene cluster”.  Claim 12 depends from claim 7, which recites that the promoter-reporter fusion is “at a neutral site” or “at a site within the targeted gene cluster”.  Claim 12 appears to define the neutral site to include the “site within the targeted gene cluster”, making the scope of the claim terms unclear.
Claims 13-15 recite steps of “utilizing a positive and negative control” (claim 13) and “utilizing a second actinomycete bacterial cell” (claims 14 and 15) without reciting any particular process steps indicating the nature of the utilization or how such utilization relates to the process recited in independent claim 7.  As such, the metes and bounds of the claims are unclear.  For claim 13, the rejection could be overcome by amending to recite how the controls relate to the process of claim 7 (e.g., positive and negative controls for expression of the promoter-reporter fusion).  For claims 14-15, the rejection could be overcome by amending to recite how the second actinomycete bacterial cell is used in the method of claim 7 (e.g., to test the effect of any activators identified by the method of claim 7; or to subject additional bacteria/strains to the method of claim 7; etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of PCT Pub. WO2015138442 to Seyedsayamdost in view of Gardiner et al., Fungal genetics and biology 46.8 (2009): 604-613 and Thorne et al., Current opinion in chemical biology 14.3 (2010): 315-324.
Regarding claim 7, Seyedsayamdost teaches a method for screening for compounds capable of activating a silent biosynthetic gene clusters in a bacterium, comprising providing at least one bacterial cell containing a gene cluster that is silent or lowly-expressed, wherein the bacterial cell contains a site within the silent/lowly-expressed gene cluster fused to at least one reporter gene at a site within the targeted gene cluster; exposing the bacterial cell to test compounds from a small molecule library; measuring the expression of the at least one reporter gene; and identifying activation of gene clusters by determining whether the expression of the at least one reporter gene has increased by more than a threshold amount in the presence of the test compound relative to a control ([0008]; [00140-[0022]; claims 1-6).  Seyedsayamdost teaches that any appropriate reporter gene can be used, including green fluorescent protein (GFP).  The bacteria can be of any species containing a silent/lowly-expressed gene cluster ([0008]).  Seyedsayamdost further teaches that actinomycetes bacteria are the source of over 50% of all antibiotics and that studies have shown that the majority of biosynthetic gene clusters in actinomycetes are silent.
Regarding claim 13, Seyedsayamdost teaches using positive and negative controls ([0016]-[0017]).
Regarding claim 15, Seyedsayamdost teaches that any number of test compounds can be tested, e.g. in a multiwell format (which would involve using second, third, etc. bacterial cells and any silent gene clusters therein ([0015]-[0017]).  Seyedsayamdost also teaches a method of producing a compound encoded by a silent gene cluster comprising providing an elicitor compound previously identified via the screening method to a second bacterial cell of the same type to induce production of the compound (which would also involve using a second bacterial cell and any silent gene cluster therein) ([0025]-[0029]; claims 11-16). 
Claims 7, 9, 12, 13 and 15 differ from Seyedsayamdost in that: the reporter is fused to a promoter from the silent gene cluster (claim 7); the method comprises measuring expression of the reporter at a first and a second point in time, and identifying activation by determining whether the expression has increased by more than a threshold amount from the first to second point in time (claim 7); and the threshold amount is 2.5-fold (claim 9).
Gardiner teaches a method of screening a microorganism for inducers of a lowly-expressed gene, comprising providing a modified version of the microorganism containing the promoter of the lowly-expressed gene fused to a GFP reporter protein; exposing the microorganism to test compounds from a small molecule library; measuring the expression of the at least one reporter gene; and identifying activation of gene clusters by determining whether the expression of the at least one reporter gene has increased by more than a threshold amount in the presence of the test compound relative to a control (under 2.3. Vector construction and fungal transformation; and 3.1. to 3.3. under Results). Gardiner further teaches that the use of promoter-reporter fusion strains can be generally useful for screening compound libraries for activators of biosynthetic genes (p. 612, last ¶). 
Thorne teaches that the intrinsic fluorescence of test compounds in a compound library can interfere with readouts from fluorescence reporters, and that such intrinsic fluorescence is common with heterocyclic compounds (under Compound fluorescence).  Thorne further teaches that such interference can be addressed by conducting a “pre-read” in the presence of the compound (Table 1, under Compound fluorescence).  Thorne also teaches that in cell based assays, interfering compound fluorescence can result from interactions between the test compound and cellular structures (Table 1, under Compound fluorescence).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the screening method of Seyedsayamdost wherein the reporter is fused to a promoter of the silent gene cluster as taught by Gardiner because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use a promoter-reporter fusion as in Gardiner in the method of Seyedsayamdost in order to more directly measure activation of expression in the targeted gene cluster (Seyedsayamdost teaches use of a fusion with a gene product (MalL) located within the targeted gene cluster where the gene product is essential for expression of the product of interest (Seyedsayamdost, [0016]); the promoter-reporter fusion of Gardiner would allow screening of gene clusters for which such an essential gene product is unknown or absent).  Using a promoter-reporter fusion as taught by Gardiner in the method of Seyedsayamdost would have led to predictable results with a reasonable expectation of success because Gardiner teaches that such reporters can be generally useful in screening compound libraries for gene activators (i.e. in methods such as that of Seyedsayamdost).  Moreover, Seyedsayamdost teaches that the reporter can be inserted generally within the gene cluster and that any reporter can be used in the method ([0008]), including GFP as taught by Gardiner.
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to use the screening method of Seyedsayamdost in view of Gardiner wherein the method includes performing a pre-read (e.g., measuring reporter expression at a first time point immediately upon addition of the test compound but before any effects on gene expression) as taught by Thorne and determining activation as increased expression relative to the pre-read control because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use a pre-read as a control because Thorne teaches that intrinsic fluorescence of test compounds can interfere with fluorescence readings in fluorescence assays such as that of Seyedsayamdost in view of Gardiner.  Moreover, Thorne teaches that such intrinsic fluorescence often occurs in test compounds having heterocyclic rings such as those exemplified by Seyedsayamdost (e.g., [0028]). Using a pre-read as a control in the method of Seyedsayamdost in view of Gardiner would have led to predictable results with a reasonable expectation of success because Thorne teaches that interfering fluorescence from test compounds in fluorescent screening methods can be addressed by performing a pre-read.  Moreover, the method of Seyedsayamdost in view of Gardiner involves detecting changes in gene expression which occur over relatively long time periods (Seyedsayamdost exemplifies a 12 hour incubation period, [0017]) would allow time for taking an initial pre-read control before development of significant expression-related fluorescence.
Regarding the recitation in claim 7 that the bacteria is an actinomycete, Seyedsayamdost teaches that the bacteria can be of any species containing a silent/lowly-expressed gene cluster, and that actinomycetes bacteria are the source of over 50% of all antibiotics and have a majority of biosynthetic gene clusters that are silent (see above).  Thus, it would have been obvious to carry out the method of the cited combination using an actinomycete bacteria, e.g., to discover activators of silent gene clusters expressing potential antibiotic compounds.
Regarding claim 9, one of ordinary skill would have recognized that any value could be chosen for the threshold of the fluorescence signal over the pre-read control that gives an appropriate distinction between signal/noise and/or statistical significance, and that such value would depend on various factors such as the variance in the measurements, the number of measurements (n), etc.  There is no evidence in the instant specification for any criticality relating to the particular value in claim 9.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seyedsayamdost in view of Gardiner and Thorne, as applied to claims 7, 9, 12, 13 and 15, further in view of Seipke, PLoS One 10.1 (2015): e0116457..
Claims 8 and 14 differ from the combination of Seyedsayamdost in view of Gardiner and Thorne, as applied to claims 7, 9, 12, 13 and 15, further in that: the actinomycete is from the genus Streptomyces or Saccharopolyspora; and the method further comprises utilizing a different second strain of the bacteria.
Seipke teaches that Streptomyces sp. are the source of a large proportion of medically useful biomolecules, and that Streptomyces sp. contain a large number of silent gene clusters, making Streptomyces a major potential source for new therapeutic compounds (Introduction, first two ¶).  Seipke further teaches that strain-level analysis for one of the most common Streptomyces sp., S. albus, indicates the presence of many strain-specific biosynthetic gene clusters (under Strain-specific metabolites produced by Streptomyces Albus).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the screening method of Seyedsayamdost in view of Gardiner to screen for activators of silent gene clusters in a Streptomyces sp. (e.g., in multiple strains of S. albus) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use a Streptomyces species in the method of Seyedsayamdost in view of Gardiner because Seipke teaches that Streptomyces are the source of a large number of therapeutically useful compounds and also contain a large number of silent gene clusters that could serve as the source of new therapeutic compounds.  One of ordinary skill would have been further motivated to use multiple strains of Streptomyces species, such as S. albus, in the method of Seyedsayamdost in view of Gardiner because Seipke teaches that S. albus contains many strain-specific gene clusters.  Using Streptomyces species in the method of Seyedsayamdost in view of Gardiner would have led to predictable results with a reasonable expectation of success because Seyedsayamdost teaches that any type of bacteria containing a silent gene cluster can be used in the method.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seyedsayamdost in view of Gardiner and Thorne, as applied to claims 7, 9, 12, 13 and 15, further in view of Genové et al., Biotechniques 39.6 (2005): 814-822.
Claims 10 and 11 differ from the combination of Seyedsayamdost in view of Gardiner and Thorne, as applied to claims 7, 9, 12, 13 and 15, further in that: the reporter gene is eGFP; and the reporter gene comprises at least three copies of eGFP.
Genove teaches that enhanced GFP (eGFP) has improved spectral yield compared to GFP and is currently the standard fluorescent protein used in biological applications (p. 814, righthand col., 1st ¶).  Genove further teaches that detection problems that can arise when using eGFP as an expression reporter can be addressed by using multiple copies of eGFP in tandem, particularly 3X eGFP (p. 814, last ¶ to p. 817, 1st ¶). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the screening method of Seyedsayamdost in view of Gardiner to screen for activators of silent gene clusters wherein the reporter comprises 3xeGFP as taught by Genove because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use a 3xeGFP reporter in the method of Seyedsayamdost in view of Gardiner because Genove teaches that doing so can enhance the signal and address detection problems that arise with a single copy of eGFP.  Using a 3xeGFP reporter in the method of Seyedsayamdost in view of Gardiner would have led to predictable results with a reasonable expectation of success because Genove teaches that such reporters are useful in promoter fusions for measuring gene expression as in the method of Seyedsayamdost in view of Gardiner.  Moreover, Gardiner teaches use of eGFP as the fluorescent reporter.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657